                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                              NORTHERN DISTRICT OF CALIFORNIA

                                   7                                          SAN JOSE DIVISION

                                   8

                                   9     KUANG-BAO P. OU-YOUNG,                               Case No. 19-cv-07000-BLF
                                  10                     Plaintiff,
                                                                                              ORDER DENYING PLAINTIFF’S
                                  11              v.                                          MOTION TO REMAND
                                  12     LAWRENCE E. STONE, Santa Clara                       [Re: ECF 16]
Northern District of California
 United States District Court




                                         County Assessor; JEANETTE TONINI,
                                  13     Senior Assessment Clerk; and COUNTY OF
                                         SANTA CLARA,
                                  14
                                                         Defendants.
                                  15

                                  16

                                  17

                                  18           Plaintiff Kuang-Bao P. Ou-Young filed this action in the Santa Clara County Superior
                                  19   Court on October 17, 2019, asserting claims against Defendants Lawrence E. Stone, Santa Clara
                                  20   County Assessor (“Stone”); Jeanette Tonini, Senior Assessment Clerk (“Tonini”); the County of
                                  21   Santa Clara (“the County”); and District Judge Edward J. Davila (“Judge Davila”). See Notice of
                                  22   Removal Exh. 4 (Complaint), ECF 1-4. United States removed the action to federal district court
                                  23   on behalf of Judge Davila. See Notice of Removal, ECF 1. Plaintiff moves to remand the action
                                  24   to the state court.
                                  25           Plaintiff’s motion is without merit. The United States removed the action pursuant to 28
                                  26   U.S.C. § 1442(a)(3), which provides for removal of state court actions asserted against “[a]ny
                                  27   officer of the courts of the United States, for or relating to any act under color of office or in the
                                  28   performance of his duties.” See Notice of Removal, Case No. 19-cv-07000-BLF, ECF 1.
                                   1   Plaintiff’s claims against Judge Davila arise from Judge Davila’s performance of his judicial

                                   2   duties with respect to a case assigned to him. See Notice of Removal Exh. 4 (Complaint) at 2-3,

                                   3   ECF 1-4. Thus, removal was proper.

                                   4          Plaintiff argues that the United States should not have removed the action because it

                                   5   should have known that the complaint failed to state a claim against Judge Davila. Plaintiff cites

                                   6   no authority in support of that argument.

                                   7          Moreover, as the County and Stone point out, Plaintiff alleges a federal constitutional

                                   8   claim. “The district courts shall have original jurisdiction of all civil actions arising under the

                                   9   Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. Plaintiff alleges a claim

                                  10   for “Unreasonable Seizures” in violation of the Fourth Amendment to the United States

                                  11   Constitution. See Notice of Removal Exh. 4 (Complaint) at 2-3, ECF 1-4. Because it has original

                                  12   jurisdiction over Plaintiff’s claims, the Court retains jurisdiction after dismissing Judge Davila.
Northern District of California
 United States District Court




                                  13          The motion to remand is DENIED.1

                                  14

                                  15   Dated: December 5, 2019

                                  16                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  17                                                     United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       1
                                  27     The County and Stone ask the Court to dismiss the present action as duplicative of another action
                                       pending before the undersigned, Ou-Young v. Lawrence Stone, et al., Case No. 19-cv-07231-BLF.
                                  28   An opposition brief is not an appropriate procedural vehicle to seek dismissal of an action, and
                                       thus the request for dismissal has not been considered.
                                                                                         2
